Citation Nr: 1632969	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-13 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), schizophrenia, anxiety, and a depressive disorder, to include as secondary to tinnitus and bilateral hearing loss. 

2.  Entitlement to an increased disability rating for tinnitus, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable disability rating for bilateral hearing loss.

5. Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to July 1974.  He also served a period of active duty for training from August 1970 to January 1971. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from February 2007, April 2008, August 2009, and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned in February 2016.

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) and based on the evidence of record, the Board has recharacterized the issue of entitlement to service connection for depression, anxiety, and PTSD as a claim of entitlement to service connection for an acquired psychiatric disorder. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for hyperacusis has been raised by the record in a November 2006 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

Save for the issue of entitlement to an increased rating for tinnitus all issues are REMANDED to the AOJ.

FINDING OF FACT

The Veteran is in receipt of the maximum schedular evaluation assignable for tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006)..


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

If there is a question of which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned 38 C.F.R. § 4.7. The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not. Fenderson v West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Tinnitus is evaluated under the criteria of 38 C.F.R. § 4.87, Diagnostic Code 6260, which provides that a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2. 

A July 2006 rating decision granted entitlement to service connection for tinnitus, and assigned a 10 percent rating, effective December 5, 2005.  Given that fact the Veteran's 10 percent evaluation is the maximum scheduler evaluation for tinnitus.  As such, he is not entitled to any higher schedular rating for his tinnitus. 

Here, disposition of the claim is based on the interpretation of the law, and not the facts of the case, and the claim must be denied based on a lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Staged ratings are not appropriate in light of the evidence and the law governing this rating.

As to consideration of referral for an extraschedular rating, determination of whether referral is warranted requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and referral is not required.  Id.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Id.  Recently, the United States Court of Appeals for the Federal Circuit clarified that 38 C.F.R. § 3.321(b)(1), in addition to allowing referral for extraschedular evaluation based on an individual disability, also allows for referral for extraschedular consideration based on the collective impact of multiple disabilities. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

In this case, the schedular rating arguably does not adequately contemplate the Veteran's disability picture and a ten percent disability rating for his tinnitus is arguably inadequate.  The Veteran has credibly testified that his tinnitus is constant, that it stops him from sleeping; that it is annoying, frustrating, increases tension, anxiety, worry, and confusion; and that it has caused great difficulties at work because he had difficulty understanding people speaking to him at his job.  The Veteran's exceptional disability picture exhibits other related factors including marked interference with employment.  Referral of the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating is warranted. 


ORDER

Entitlement to a schedular rating in excess of 10 percent for tinnitus is denied.


REMAND

As discussed above, referral of the claim of entitlement to an extraschedular rating for tinnitus is in order.  Hence, the case is remanded for that purpose so that the RO may forward the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to address whether justice requires assignment of an extraschedular rating for tinnitus.

Additionally, the Veteran testified during his 2016 hearing that he has been in receipt of benefits from the Social Security Administration since 2006.  The medical records and decisional records showing the basis for that award are not part of the Veteran's claims file.  Hence, further development is in order.

The Veteran testified at his February 2016 hearing that his bilateral hearing loss may have worsened.  His most recent VA audiology examination was in February 2010.  Therefore, the Veteran must be afforded a new VA audio examination to determine the current severity of his service-connected hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Social Security Administration any records pertinent to disability benefits, as well as any pertinent outstanding medical records.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Adjudicate the issue of entitlement to service connection for hyperacusis.  The Veteran is advised that the Board will not exercise appellate jurisdiction over this claim in the absence of a timely perfected appeal.

3.  The Veteran should then be afforded a VA audiometric examination in order to accurately determine the current severity of his bilateral hearing loss.  The Veteran is advised that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

The examiner must address the functional impact caused by the appellant's hearing loss.  To the extent any opinion is offered, a complete rationale must be provided for that opinion, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the examiner must specify in his report that the VBMS file, as well as the Veteran's Virtual VA electronic file, have been reviewed.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Then, refer the claim of entitlement to an extraschedular rating for tinnitus to the Director of Compensation Service for a determination as to whether the Veteran is entitled to such a rating under 38 C.F.R. § 3.321.  The Director must specifically determine whether, to accord justice, the Veteran's disability picture requires assigning an extraschedular rating commensurate with the average earning impairment that is due exclusively to his service-connected lumbar spine disability.  In so doing the Director must provide an adequate statement of the reasons or bases for its determination.  Such a statement must provide adequate reasons and basis for its decision so as to permit appellate review by the Board.  The Director must analyze the probative value of the evidence, and account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant which would favor the assignment of an extraschedular rating.

6.  After the development requested has been completed, the RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  Then readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This particularly includes the submission of well-reasoned medical opinion evidence with supporting rationale showing that it is at least as likely as not that an acquired psychiatric disorder is caused or permanently aggravated by his service connected hearing loss and/or tinnitus.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


